Appellant owned certain property which he failed to disclose when he endeavored to divide all marital property pursuant to a dissolution of marriage. As the property in question (annuities) was solely in the name of appellant, he was in a superior position to have knowledge of its existence. Moreover, the property was substantial. At best, appellant was guilty of gross negligence in failing to disclose its existence. At worst, he was guilty of fraud. He now complains that he sustained an injustice because his fraud or negligence was not discovered earlier.
In cases where a party knew or should have known of the existence of an asset, and that party negligently or fraudulently failed to disclose its existence despite a duty to do so, and the value of the asset or assets is substantial, trial courts generally commit no error in refusing to reward the wrongdoer if the matter is brought to the court's attention within a reasonable period after discovery.